DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments filed 03/16/2021, with respect to the claim rejections set forth in the Non-Final Rejection mailed 09/29/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tol et al. (2016/0144185) which discloses utilizing a single, dedicated square wave pulse 424 derived from a power signal to synchronize two devices without excessive power drain (see rejection below).


Priority
The Examiner notes the added limitation to Claim 1 requiring the sync pulse detector to transmit the digital signal from the sync pulse detector within approximately one millisecond of receiving the non-packet based electromagnetic signal does not appear to have support in prior filed provisional application 62/206447 filed 08/18/2015 and instead finds support in parent PCT application PCT/US16/47542 filed 08/18/2016. Therefore, the effective filing date of the present claim set is 08/18/2016


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
In the instant case, Applicant includes in Claim 1 a “means for transmitting”, thereby invoking 35 USC 112(f) as the “means” is only modified by functional language in Claim 1. When looking to the specification, the “means for transmitting” is disclosed as being an electrical conductor or a wireless connection/link (see par. [0017] of PGPUB 2018/0236240, which is the publication of the present application).
Regarding the limitation “configured to transmit the digital signal from the sync pulse detector within approximately one millisecond of receiving the non-packet based electromagnetic signal”, the Examiner notes Applicant’s specification does not provide any particular structural configuration for achieving this result. Instead, Applicant’s specification indicates that by using non-packet based communication, such as an electromagnetic signal, a system would be capable of detecting an analog electromagnetic signal and reporting detection to a receiving device within approximately one millisecond (par. [0018] of PPGUB 2018/0236240 which is the publication of the present application). Therefore, for the purposes of examination, the “configured to” language cited above with respect to Claim 1 is being interpreted as any system capable of detecting a non-packet based analog electromagnetic signal and subsequently reporting the receipt of that signal in a digital format.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (5,476,488)in view of Tol et al. (2016/0144185).
Morgan discloses a sync pulse detector (programmer 102) having a housing (not shown but defined by borders in Fig. 1), the housing containing a receiver 114 for receiving non-packet based electromagnetic signals (particularly inductive signals, see col. 5, lines 50-60). The signals are passed to ADC 134 and can be routed to transmitter coil 124 via the functional block diagramming in Fig. 1. Morgan is silent regarding issuing only a single electric pulse to synchronize the external device with an implantable device. 
However, Tol discloses utilizing a power signal generated by a first device (such as the signal described in Morgan above) to create a single, dedicated, electric square-wave pulse 424  in order to synchronize a first device with a second device for the purpose of avoiding the need to generate extraneous synchronization signals thus saving power and improving operational efficiency (par. [0027, 0029]; Fig. 6). Tol further discloses that this scheme would be beneficial between external and implantable components (par. [0092]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Morgan reference to include a single synchronization pulse derived from a power signal, as taught and suggested by Tol, for the purpose of avoiding the need to generate extraneous synchronization signals thus saving power and improving operational efficiency.
The Examiner notes Morgan and Tol do not disclose transmitting the digital signal within approximately one millisecond of receiving the non-packet based electromagnetic signal. However, as noted in the claim interpretation section above, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792